From a judgment of conviction under the first count of the indictment, which charged in proper form and substance the unlawful possession of a still, etc., this appeal was taken. The evidence was in conflict, and was therefore a question for the jury. Several rulings of the court upon the admission of the testimony, and to which exceptions were reserved, are insisted upon as reversible error. We do not so conclude, however. We have failed to find any error of a reversible nature in the rulings of the court upon this trial. There was ample evidence to support the verdict and sustain the judgment pronounced and entered. The court's oral charge was full, fair, and explicit. This charge, coupled with the several special charges given at request of defendant, covered the law governing every phase of this case, and also covered fairly and substantially such of the refused written charges as properly stated the law. Some of these charges were involved, and most of them mere arguments. The motion to quash the indictment was properly overruled. No error appearing, the judgment of the circuit court will be affirmed.
Affirmed.